DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 18 May 2021, amendments and/or arguments have been submitted and placed in the application file.  Claims 1-20 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new grounds of rejection provided below, in view of newly found prior art, which was necessitated based on Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (US 2014/0316636 A1, hereinafter Hong) in view of Hou et al (US 2017/0048077 A1, hereinafter Hou).
Regarding claim 1, Hong discloses a mobile home robot (Figures 1-3, moving robot 1), comprising: 
a storage (Figures 2-3, storage part 140) configured to store in-home map data (Figures 2-3; at least paragraph 0107 and 0115); 
a communication interface (Figures 2-3, communication part 130) comprising communication interface circuitry (Figures 2-3; at least paragraph 0106); 
a camera (Figures 1-3, detector 120; at least paragraphs 0082, 0104 and 0114-0116); 
a user interface (User Interface (UI); at least as in paragraph 0106); and 
a processor (Figures 2-3, controller 100; at least as in paragraph 0108) configured to: 
generate location information of each of a plurality of Internet of Things (IoT) devices based on device information of the plurality of IoT devices installed in the home and an image captured through the camera while the mobile home robot moves around in the home (Figures 1-3, 15-17 & 24-26; at least paragraphs 0087-0092, 0169-0174, 0179-0182 and 0200-0203, specifically as in at least paragraphs 0092, 0168, 0179 and 0200, wherein one or a plurality of 
map the generated location information with the map data (Figures 1-3, 15-17 & 24-26; at least paragraphs 0087-0092, 0169-0174, 0179-0182 and 0200-0203, specifically as in at least paragraphs 0092, 0168, 0179 and 0200, wherein one or a plurality of smart devices/appliances and associated location is identified through 2D/3D sensor data from the detector 120, and further wherein said location data of the one or plurality of devices/appliances is registered in a map); 
in response to a user command for controlling one IoT device from the plurality of IoT devices being received through the user interface of the mobile home robot, in any order (1) identify location information of the one IoT device based on the map data with which the location information is mapped, (2) generate a control command corresponding to the user command based on the identified location information of the one IoT device, and (3) transmit the generated control command to the one IoT device through the communication interface (Figures 1-3, 15-17 & 24-26; at least paragraphs 0087-0092, 0169-0174, 0179-0182 and 0200-0203, specifically as in Figures 15-17 and related paragraphs 0169-0174, wherein a user may give a voice command to control one or more devices/appliances (i.e. TV, an oven/gas range, an air-conditioner, etc.) through a voice recognition interface of a robot, and further in response to said voice command, said robot generates and transmits said command to the intended one or more devices/appliances).  That said, Hong is silent specifically 
	Hou discloses an intelligent electric apparatus (i.e. smart device/appliance) and corresponding controlling method for said intelligent electric apparatus.  Hou goes on to teach wherein a user provides a voice message (i.e. command) to an interface of a smart device proximate (i.e. near, worn, etc.) to said user for controlling an intelligent electric apparatus. Hou further discloses an embodiment wherein an air conditioner is controlled based a user’s voice command, specifically wherein said user provides a voice command to a smart wearable device to control said air conditioner, and further wherein said relative distance/position is determined, and based on said determined relative distance, said air conditioner is controlled accordingly.  Hou goes on to teach wherein said command may not only include turning said air conditioner on/off, but also adjusting the temperature and/or air flow direction based on the location of the user with the smart wearable device (Figures 6 & 15; at least as in paragraphs 0085-0093).  Therefore, Examiner contends wherein one skilled in the art at the time of the invention, would have been motivated to modify the teachings of Hong with Hou’s teaching of controlling an intelligent electric apparatus (i.e. smart device/appliance) in a smart manner in accordance with the distance (i.e. relative location/position) between the smart wearable device (i.e. user) and said intelligent electric apparatus, since Hou teaches wherein such a system and corresponding method improve a user’s experience.  Examiner further notes wherein one skilled in the art would have been motivated to combine the teachings of Hong and Hou, as they are both directed towards 
Regarding claim 2, in view of the above combination of Hong and Hou, Hong further discloses wherein the processor is configured to: obtain an image of each of the plurality of IoT devices from an external server based on the device information (at least as in paragraphs 0092, 0115, 0149 and 0162-0164); recognize each of the plurality of IoT devices by comparing the obtained image with the captured image (at least as in paragraphs 0092, 0115, 0149 and 0162-0164); and generate location information of the each of the recognized plurality of IoT devices based on the captured image (at least as in paragraphs 0092, 0115, 0149 and 0162-0164).
Regarding claim 3, in view of the above combination of Hong and Hou, Hong further discloses Hong further discloses wherein the camera includes at least one of: a three-dimensional (3D) camera and a stereo camera (at least paragraphs 0082, 0104 and 0114-0116), and wherein the location information includes at least two of: coordinate information of each of the plurality of IoT devices on the map data, size information of each of the plurality of IoT devices, direction information of each of the plurality of IoT devices, and information about a height at which each of the plurality of IoT devices is located (Figures 1-3 & 24-26; at least paragraphs 0087-0092, 0179-0182 and 0200-0203).
Regarding claim 4, in view of the above combination of Hong and Hou, Hong further discloses Hong further discloses wherein the user interface includes a microphone (at least as in paragraph 0088, 0112, 0118), and wherein the processor is configured to: map semantic information regarding the location information of each of the plurality of IoT devices with the map data; and perform an operation corresponding to the user command using the map data with which the semantic information is mapped based on a user voice command being received through the microphone (at least as in paragraphs 0118, 0164-0165, 0170-0174, 0179-0180).
Regarding claim 5, in view of the above combination of Hong and Hou, Hong further discloses Hong further discloses wherein the processor is configured to update the map data and the location information of each of the plurality of IoT devices on a predetermined cycle based on information obtained while the mobile home robot moves around in the home (at least as in paragraphs 0083, 0087-0092 and 0099-0100).
Regarding claim 6, in view of the above combination of Hong and Hou, Hong further discloses Hong further discloses wherein the processor is configured to transmit the location information and/or the map data with which the location information is mapped to a smartphone of a user and/or at least one of the plurality of IoT devices (at least as in paragraphs 0100, 0108 and 0162-0167).
Regarding claim 7, in view of the above combination of Hong and Hou, Hou further discloses wherein the processor is configured to: identify a locational and directional relationship between the user and the one IoT device based on the position of the user and the identified location information of the one IoT device, and wherein the control command is generated based on the identified locational and directional 
Regarding claim 8, in view of the above combination of Hong and Hou, modified Hong further discloses wherein the processor is configured to: determine whether it is appropriate that the one IoT device performs an operation corresponding to the user command based on the distance between a user inputting the user command and the one IoT device based on a user command for controlling the one IoT device from among the plurality of IoT devices being received (Figures 3, 13 & 18-20; at least as in paragraphs 0118, 0164-0165, 0170-0174, 0179-0185; and as further discussed in Hou, Figures 6 & 15; at least paragraphs 0085-0093); transmit a control command corresponding to the user command to the one IoT device based on determining that it is appropriate that the one IoT device performs an operation corresponding to the user command (Figures 3, 13 & 18-20; at least as in paragraphs 0118, 0164-0165, 0170-0174, 0179-0185); and provide a notification that the one IoT device is not capable of performing the user command through the user interface based on determining that it is inappropriate that the one IoT device performs the operation corresponding to the user command (Figures 3, 13 & 18-20; at least as in paragraphs 0118, 0164-0165, 0170-0174, 0179-0185).
Regarding claim 9, in view of the above combination of Hong and Hou, Hong further discloses wherein the processor is configured to: determine context information of a user based on a user image captured through the camera (Figures 3, 13 & 18-20; at least as in paragraphs 0118, 0164-0165, 0170-0174, 0179-0185); and transmit a control command for changing an operation mode of at least one IoT device from 
Regarding claim 10, in view of the above combination of Hong and Hou, Hong further discloses wherein the user interface includes a microphone and a speaker (at least as in paragraph 0088, 0112, 0118), and wherein the processor is configured to: obtain device information of a new IoT device from an external server based on an image of the new IoT device captured through the camera in response to a user voice command for registration of a new IoT device being received (at least as in paragraphs 0118, 0164-0165, 0170-0174, 0179-0180); and provide an interactive service for registration of the new IoT device based on the obtained device information of the new IoT device (Figures 1-3 & 24-26; at least paragraphs 0087-0092, 0179-0182 and 0200-0203, specifically as in at least paragraphs 0092, 0179-0182 and 0200).
Regarding claim 11, Hong discloses a method of controlling a mobile home robot, the method comprising: 
generating location information of each of a plurality of Internet of Things (IoT) devices based on device information of a plurality of IoT devices installed in the home and an image captured through a camera included in the mobile home robot while the mobile home robot moves around in the home (Figures 1-3, 15-17 & 24-26; at least paragraphs 0087-0092, 0169-0174, 0179-0182 and 0200-0203, specifically as in at least paragraphs 0092, 0168, 0179 and 0200, wherein one or a plurality of smart devices/appliances and associated location is identified through 2D/3D sensor data from the detector 120); 

in response to a user command for controlling one IoT device from the plurality of IoT devices being received through a user interface of the mobile home robot, in any order (1) identifying location information of the one IoT device based on the map data with which the location information is mapped, (2) generating a control command corresponding to the user command based on the identified location information of the one IoT device, and (3) transmitting the generated control command to the one IoT device through a communication interface of the mobile home robot (Figures 1-3, 15-17 & 24-26; at least paragraphs 0087-0092, 0169-0174, 0179-0182 and 0200-0203, specifically as in Figures 15-17 and related paragraphs 0169-0174, wherein a user may give a voice command to control one or more devices/appliances (i.e. TV, an oven/gas range, an air-conditioner, etc.) through a voice recognition interface of a robot, and further in response to said voice command, said robot generates and transmits said command to the intended one or more devices/appliances).  That said, Hong is silent specifically regarding wherein generating a control command corresponding to the user command is based both on a position of a user inputting the user command and the identified location information of the one IoT device.  

Regarding claim 12, in view of the above combination of Hong and Hou, Hong further discloses wherein the generating the location information comprises: obtaining an image of each of the plurality of IoT devices from an external server based on the device information (at least as in paragraphs 0092, 0115, 0149 and 0162-0164): recognizing each of the plurality of loT devices by comparing the obtained image with the captured image (at least as in paragraphs 0092, 0115, 0149 and 0162-0164): and generating location information of the recognized each of the plurality of IoT devices based on the captured image (at least as in paragraphs 0092, 0115, 0149 and 0162-0164).
Regarding claim 13, in view of the above combination of Hong and Hou, Hong further discloses wherein the camera includes at least one of: a three-dimensional (3D) camera and a stereo camera (at least paragraphs 0082, 0104 and 0114-0116), and wherein the location information includes at least two of: coordinate information of each of the plurality of IoT devices on the map data, size information of each of the plurality of IoT devices, direction information of each of the plurality of IoT devices, and information about a height at which each of the plurality of IoT devices is located (Figures 1-3 & 24-26; at least paragraphs 0087-0092, 0179-0182 and 0200-0203).
Regarding claim 14, in view of the above combination of Hong and Hou, Hong discloses the method further comprising: mapping semantic information regarding the location information of each of the plurality of IoT devices with the map data, and performing an operation corresponding to the user command using the map data with which the semantic information is mapped based on a user voice command being received (at least as in paragraphs 0118, 0164-0165, 0170-0174, 0179-0180).
Regarding claim 15, in view of the above combination of Hong and Hou, Hong discloses the method further comprising: updating the map data and the location information of each of the plurality of IoT devices on a predetermined cycle based on information obtained while the mobile home robot moves around in the home (at least as in paragraphs 0083, 0087-0092 and 0099-0100).
Regarding claim 16, in view of the above combination of Hong and Hou, Hong discloses the method further comprising: transmitting the location information and/or the map data with which the location information is mapped to a smartphone of a user and/or at least one of the plurality of IoT devices (at least as in paragraphs 0100, 0108 and 0162-0167).
Regarding claim 17, in view of the above combination of Hong and Hou, Hou discloses wherein method further comprises: identifying a locational and directional relationship between the user and the one IoT device based on the position of the user and the identified location information of the one IoT device, and wherein the control command is generated based on the identified locational and directional relationship between the user and the one IoT device (Figures 6 & 15; at least as in paragraphs 0085-0093).
Regarding claim 18, in view of the above combination of Hong and Hou, Hong discloses the method further comprising: determining whether it is appropriate that the one IoT device performs an operation corresponding to the user command based on a distance between the user inputting the user command and the one IoT device based on the user command for controlling the one IoT device from among the plurality of IoT devices being received (Figures 3, 13 & 18-20; at least as in paragraphs 0118, 0164-
Regarding claim 19, in view of the above combination of Hong and Hou, Hong discloses the method further comprising: determining context information of a user based on a user image captured through the camera (Figures 3, 13 & 18-20; at least as in paragraphs 0118, 0164-0165, 0170-0174, 0179-0185); and transmitting a control command for changing an operation mode of at least one IoT device from among the plurality of IoT devices to the at least one IoT device (Figures 3, 13 & 18-20; at least as in paragraphs 0118, 0164-0165, 0170-0174, 0179-0185).
Regarding claim 20, in view of the above combination of Hong and Hou, Hong discloses the method further comprising: obtaining device information of a new IoT device from an external server based on an image of the new IoT device captured through the camera in response to a user voice command for registration of a new IoT device being received (at least as in paragraphs 0118, 0164-0165, 0170-0174, 0179-0180); and providing an interactive service for registration of the new IoT device based on the obtained device information of the new IoT device (Figures 1-3 & 24-26; at least paragraphs 0087-0092, 0179-0182 and 0200-0203, specifically as in at least paragraphs 0092, 0179-0182 and 0200).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925.  The examiner can normally be reached on Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664